DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 62/784,287 filed December 21st, 2018).

Response to Arguments
Applicant amended claims 1, 11 – 12, 22 – 23, and 31 – 32.
Applicant cancelled claims 8 – 10, 19 – 21, and 28 – 30.
The pending claims are 1 – 7, 11 – 18, 22 – 27, and 31 – 32 [Page 14 lines 1 – 10].

Applicant provides their version of the interview conducted on October 23rd, 2020 [Page 14 lines 11 – 18].
Applicant appears to agree with Examiner’s Functional Analysis under 112(f).  In the interest of brevity, the Functional Analysis has been omitted.
Applicant filed an IDS on February 3rd, 2020 to address Examiner’s Rule 1.105 Requirement [Page 14 lines 21 – 22].
Applicant filed a Terminal Disclaimer on February 3rd, 2020 to address Examiner’s ODP Rejection [Page 14 line 23 – Page 15 line 6].
Applicant’s arguments, see Page 14 line 23 – Page 15 line 6, filed February 3rd, 2020, with respect to Examiner’s ODP Rejection have been fully considered and are persuasive.  The ODP Rejection of claims 1, 12, 23, and 32 has been withdrawn.
	
	Applicant comments on Examiner’s indication of Allowable Subject Matter [Page 15 lines 7 – 16].

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 3rd, 2020 was filed before the mailing date of the Notice of Allowance (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statements (IDS) submitted on May 11th, 2020 and July 21st, 2020 were filed before the mailing date of the First Action on the Merits (mailed November 3rd, 2020).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by 

The use of the terms “ZigBee” and “Bluetooth” [Paragraph 29], and “Blu-Ray” [Paragraph 32] which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Terminal Disclaimer
The terminal disclaimer filed on February 3rd, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application Number 16/814,597 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 7, 11 – 18, 22 – 27, and 31 – 32 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 is taken as the representative claim.  Claim 1 recites a unique determination of activity / direction of a gradient to select the direction / size / shape of the adaptive loop filter by considering the number of pixels processed within a virtual boundary to scale / normalize the gradient computation to determine the activity / directivity of the block to select the class of adaptive filter to use.

Claims 2 – 7, 11, 13 – 17, 22, 24 – 27, and 31 depend on the independent claims and thus are similarly Allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kondow (US PG PUB 2014/0003496 A1 referred to as “Kondow” throughout) in Figures 18 – 21 and Paragraph 311 teach similar activity / classification considerations.  Lin, et al. (US PG PUB 2019/0281273 A1 referred to as “Lin” throughout) teaches similar considerations in using a virtual boundary for ALF determinations but lacks the scaling claimed.  Chao, et al. (US PG PUB 2016/0241881 A1 referred to as “Chao” throughout) in Figures 4, 6, 8, and 10. 
Family of applications considered includes: Chong, et al. (US PG PUB 2013/0044809 A1 referred to as “Chong” throughout) and Budgavi (US PG PUB 2013/0272624 A1 referred to as “Budgavi” throughout) rendering obvious using a virtual boundary for filter / edge detection activity but not with the scaling / normalizing claimed.
Commonly owned references considered in ODP Search: Kim, et al. (US PG PUB 2015/0264406 A1 referred to as “Kim” throughout); Zhang, et al. (US Patent #10,721,469 B2 referred to as “Zhang” throughout).
References found in Interference Search: Lin, et al. (US PG PUB 2020/0074687 A1 referred to as “Lin” throughout); Hanhart, et al. (US PG PUB 2020/0260120 A1 referred to as “Hanhart” throughout).
References found in updated search including Interference Search: Sangkeun, et al (US Patent #8,295,633 B2 referred to as “San” throughout) teaches in claims 1 and 9 using a “weight factor” but does not relate the weights to a number of pixels in a region, but instead the contribution of the pixel.  Van der 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.